                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF IDAHO

WESTERN WATERSHEDS PROJECT                  )
                                            )      No. 04:08-cv-435-BLW
       Plaintiff,                           )      No. 1:12-cv-205-BLW
v.                                          )      Consolidated
                                            )
BUREAU OF LAND MANAGEMENT,                  )      ORDER
et al.,                                     )      GRANTING UNOPPOSED
        Defendants.                         )      MOTION TO STAY BRIEFING

       This matter comes before the Court on the Parties JOINT MOTION TO STAY

BRIEFING ON MOTION FOR ATTORNEYS’ FEES AND LITIGATION COSTS. For

good cause shown,

       NOW THEREFORE IT IS HEREBY ORDERED that the Motion to Stay (Docket

No. 308) is GRANTED, and briefing is STAYED on Plaintiff’s Motion for Attorneys’

Fees and Litigation Costs (Docket No. 302) until January 20, 2020.




                                                   DATED: December 5, 2019


                                                   _________________________
                                                   B. Lynn Winmill
                                                   United States District Judge
